Board of Tax Appeals, No. 2011-2523. Appellant/cross-appellee ordered to show cause, within 14 days, *1403why the appeal should not be dismissed for lack of jurisdiction. Appellant/cross-appellee shall address whether the Board of Tax Appeals lacked jurisdiction to reissue its decision because the 30-day appeal period had expired and whether the 30-day period for appealing from the April 29, 2014 Board of Tax Appeals’ decision expired as of May 29, 2014.
Appellee/cross-appellant may file a response to the memorandum of appellanVeross-appellee within 14 days of the filing of appellant/cross-appellee’s memorandum.